Case 3:18-cv-00850-JAG Document 256 Filed 10/02/20 Page 1 of 1 PageID# 6571




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


 IN RE: INTERIOR MOLDED DOORS                      Lead Civil Action No. 3:18-cv-00718-JAG
 ANTITRUST LITIGATION



 IN RE: INTERIOR MOLDED DOORS                      Lead Civil Action No. 3:18-cv-00850-JAG
 INDIRECT PURCHASER ANTITRUST
 LITIGATION



                                            ORDER

       This matter comes before the Court on its September 3, 2020 Order directing the parties to

file public copies of the documents in this case.      (3:18cv718, ECF No. 241.)      Upon due

consideration, the Court STAYS that order so that it can reconsider its ruling and consider the

motions to reconsider and to intervene.

       It is so ORDERED.

       Let the Clerk send a copy of this Order to all counsel of record.

Date:   2 October 2020
Richmond, VA
